Exhibit 10.96
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2.
AMENDMENT NO. 11 TO
AGREEMENT
     This Amendment No. 11 (“Amendment No. 11”) is entered into effective as of
January 1, 2009 (the “Amendment Effective Date”), pursuant to and amending that
certain Agreement between Gen-Probe Incorporated, a Delaware corporation
(“Gen-Probe”) and Novartis Vaccines & Diagnostics, Inc., a Delaware corporation
(“Novartis”; and collectively with Gen-Probe, the “parties”), dated as of June
11, 1998, as previously amended and supplemented (the “Agreement”). Capitalized
terms used but not defined herein shall have the meanings set forth in the
Agreement.
Recitals
     A. Prior to April 19, 2006, the legal name of Novartis Vaccines and
Diagnostics, Inc. was Chiron Corporation. In this Amendment No. 11, Novartis
Vaccines and Diagnostics, Inc. is referred to as “Chiron” with respect to events
prior to April 19, 2006.
     B. The parties entered into the Agreement pursuant to which, among other
things, the parties described their respective rights and obligations with
respect to the development, manufacture, marketing and distribution of Products
in the Blood Screening and Clinical Diagnostic Fields.
     C. Subsequent to the execution of the Agreement, Chiron assigned its rights
and obligations under the Agreement with respect to the Clinical Diagnostic
Field to Chiron Diagnostics Corporation, which was subsequently acquired by
Bayer Corporation. Chiron retained all rights and obligations under the
Agreement with respect to Blood Screening Products. This amendment is effective
as between Novartis and Gen-Probe with respect to Blood Screening Products only,
and nothing herein shall affect any rights or obligations of any person under
the Agreement with respect to the Clinical Diagnostic Field.
     D. The parties have discussed amending the Agreement and extending the
Blood Screening Term, in accordance with the provisions of this Amendment
No. 11.
Agreement
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth in this Amendment No. 11, the parties agree as follows:
     1. Applicable Purchase Price.
          a. Section 1.2.1 of the Agreement shall be and is hereby amended to
read as follows as it applies to sales after January 1, 2009:

1



--------------------------------------------------------------------------------



 



  1.2.1   With respect to each Initial Blood Screening Assay, and each Future
Blood Screening Assay which includes as a constituent element an assay for HCV
(other than those sold pursuant to Sections 3.1.4(b) or 3.6), and except as set
forth in Section 1.2.2 below, each to the extent sold after January 1, 2009, an
amount equal to the sum of:

  (a)   Fifty percent (50%) of Gen-Probe’s Manufacturing Cost of such Blood
Screening Assay, plus     (b)   The percentage specified in Attachment A for the
calendar year in which such Blood Screening Assay is sold, multiplied by the Net
Sales of such Blood Screening Assay for the applicable period pursuant to
Section 3.1.6(b).

          b. Section 1.2.3 of the Agreement shall be and is hereby amended to
read as follows:

  1.2.3   With respect to each Future Blood Screening Assay that does not
include as a constituent element an assay for HCV sold after January 1, 2009, an
amount equal to the sum of:

  (a)   Fifty percent (50%) of Gen-Probe’s Manufacturing Cost of such Future
Blood Screening Assay, plus     (b)   Fifty percent (50%) of Net Sales of such
Blood Screening Assay for the applicable period pursuant to Section 3.2.7(b)
(except that solely for the purpose of this Section 1.2.3 such sales shall not
include sales by any distributor of Chiron, but shall instead include sales by
Chiron to all such distributors, so long as the sales price is within industry
standards for distributor margins).

provided, however, that the percentage referred to in (b) above shall be
adjusted to reflect the value of patent rights contributed by either party
covering the marker which is the subject of such Future Blood Screening Assay,
with the amount of the adjustment determined by the Supervisory Board based on
the value of such patent rights and the degree of exclusivity which is provided
for the Future Blood Screening Assay, pursuant to Section 3.2.8(c); and
provided, further, that the Supervisory Board may modify the allowable
deductions from Net Sales for Future Blood Screening Assays approved by the
parties.

2



--------------------------------------------------------------------------------



 



     2. Blood Screening Instruments. Section 1.6 of the Agreement shall be and
is hereby amended by adding, at the end of the existing section, the following
language:
Subject to the fulfillment of the conditions set forth in Attachment B, Blood
Screening Instruments shall also include the Panther Instrument now under
development by Gen-Probe, to be added as a new Blood Screening Instrument in
accordance with Section 3.3.8. The “Panther Instrument” shall have the meaning
set forth in Attachment B.
     3. Blood Screening Term. Section 1.7 of the Agreement shall be and is
hereby amended to read as follows:
“Blood Screening Term” shall mean the period commencing on the Effective Date
and expiring on June 30, 2025, subject to earlier termination pursuant to and in
accordance with the provisions of this Agreement.
     4. Payment of Applicable Purchase Price; Reports. Sections 3.1.6(b),
3.2.7(b), and 3.3.6(b) of the Agreement shall be and are hereby amended to
provide: Novartis shall pay to Gen-Probe the Applicable Purchase Price for
Initial Blood Screening Assays, Future Blood Screening Assays, and Blood
Screening Instruments within thirty (30) days after the end of each calendar
month and concurrently with the written report required by Section 7.1.
Section 7.1 shall be and is hereby amended to reflect the agreed thirty (30) day
reporting requirement.
     5. Payment of HIV Patent Royalties. Pursuant to Section 9.6 and subject to
the conditions of Attachment C, the parties agree to share the payment
obligation of Novartis and Gen-Probe for the license of HIV intellectual
property rights [...***...], as follows: [...***...].
     6. Non-Competition; New and Alternative Technologies. Sections 3.2.8(a)(i)
and (ii) of the Agreement shall be and hereby are deleted in their entirety and
replaced with the following provisions:
(i) New Technology. If a party or its Affiliate becomes aware of any new or
improved nucleic acid probe based assay method or products incorporating such
method, and/or instrumentation therefor, (collectively the “New Technology”)
which may reasonably be expected to offer technological advantages over the TMA
Blood Screening Assays provided for by this Agreement, and such party or its
Affiliate desires to develop or commercialize assay products for use in the
Blood Screening Field using such New Technology, then such party shall inform
the other party in writing and the parties shall discuss such New Technology and
shall use good faith efforts to reach agreement for the joint development and/or
commercialization of assay products in the Blood Screening Field incorporating
the New Technology, which agreement may include an adjustment of the Applicable
Purchase Price for such products.
***Confidential Treatment Requested

3



--------------------------------------------------------------------------------



 



(ii) If the parties cannot reach agreement for the joint development and/or
commercialization of any assay product incorporating New Technology following
good faith negotiations in accordance with subsection (i) above, and Novartis or
its Affiliate is the person desiring to develop or commercialize assay products
incorporating the New Technology, Novartis or its Affiliate may proceed with
product development or commercialization only if Novartis grants Gen-Probe a
license of the Chiron IP Rights, on reasonable commercial terms similar to those
granted Third Parties, permitting Gen-Probe and its Affiliates to make, have
made, use, sell, and import under Gen-Probe’s brands and trademarks the Blood
Screening Assays and Blood Screening Instruments for use in the Blood Screening
Field that are likely to be adversely impacted by the introduction of such
products (collectively, the “Impacted Products”). The license to Gen-Probe for
an Impacted Product shall be effective, on a country-by-country basis and
Impacted Product-by-Impacted Product basis, on the date that is six months prior
to the anticipated first commercial sale by Novartis of an assay product
incorporating the New Technology, provided that the license shall also permit
Gen-Probe and its Affiliates to undertake activities prior to such date that are
necessary to enable Gen-Probe to sell the Impacted Product as of such date. Upon
the effective date of Gen-Probe’s right to sell under the license, Novartis’s
rights under this Agreement with respect to the Impacted Products shall be
modified to be co-exclusive with the right of Gen-Probe and its Affiliates to
promote, market and sell the Impacted Products for use in the Blood Screening
Field. Gen-Probe and its Affiliates shall not have any right to develop or
commercialize Blood Screening Assays incorporating New Technology and/or Blood
Screening Instruments incorporating New Technology for use in the Blood
Screening Field during the Blood Screening Term except in collaboration with
Novartis.
(iii) Alternative Technology Identified by Gen-Probe. If Gen-Probe or its
Affiliate becomes aware of an alternative technology or product that is
reasonably expected to substitute for or significantly reduce the need for
nucleic acid probe based assay methods in the Blood Screening Field (such as, by
way of example and not limitation, [...***...]) (collectively the “Alternative
Technology”), and Gen-Probe or its Affiliate desires to develop or commercialize
products for use in the Blood Screening Field using such Alternative Technology,
then Gen-Probe shall inform Novartis in writing and the parties shall discuss
such Alternative Technology and shall use good faith efforts to reach agreement
on reasonable commercial terms for the joint development and/or
commercialization of products in the Blood Screening Field incorporating such
Alternative Technology pursuant to the collaboration established by this
Agreement. Gen-Probe or its Affiliate shall not have any right to develop or
commercialize products for use in the Blood Screening Field incorporating
Alternative Technology unless it has first offered Novartis the opportunity to
jointly participate in the development and commercialization of such products on
reasonable commercial terms.
***Confidential Treatment Requested

4



--------------------------------------------------------------------------------



 



(iv) Alternative Technology Identified by Novartis. If Novartis or its Affiliate
becomes aware of an Alternative Technology and Novartis or its Affiliate desires
to develop or commercialize products for use in the Blood Screening Field using
such Alternative Technology, then Novartis shall inform Gen-Probe in writing.
(For the avoidance of doubt, therapeutic and prophylactic drugs and/or vaccines
shall not be considered Alternative Technology for purposes of this Agreement.)
Novartis shall have the option, at its sole discretion, of either: a) offering
Gen-Probe the opportunity to jointly participate in the development and
commercialization of such products on reasonable commercial terms (Option 1); or
b) commercializing the Alternative Technology by itself, without first offering
Gen-Probe the opportunity to jointly participate in the development and
commercialization of such products (Option 2). Novartis shall notify Gen-Probe
of its election in writing when notifying Gen-Probe of the Alternative
Technology. Any notice of Novartis’ election of Option 2 shall be delivered not
less than 120 days prior to the first commercial sale by Novartis or its
Affiliate of the Alternative Technology product. If Novartis elects Option 1,
the parties shall discuss such Alternative Technology and shall use good faith
efforts to reach agreement on reasonable commercial terms for the joint
development and/or commercialization of products in the Blood Screening Field
incorporating such Alternative Technology pursuant to the collaboration
established by this Agreement.
(v) If Novartis or its Affiliate elects Option 1 with respect to the Alternative
Technology, but the parties are unable to reach agreement on commercially
reasonable terms for the joint development and/or commercialization of any
product following good faith negotiations, Novartis or its Affiliate may proceed
with product development or commercialization only if Novartis grants Gen-Probe
a license of the Chiron IP Rights, on reasonable commercial terms similar to
those granted Third Parties, permitting Gen-Probe and its Affiliates to make,
have made, use, sell, and import under Gen-Probe’s brands and trademarks the
Impacted Products. The license to Gen-Probe for an Impacted Product shall be
effective on a country-by-country basis and Impacted Product-by-Impacted Product
basis as of the first date on which (a) Novartis or its Affiliate has commenced
sales in such country of the Alternative Technology product and (b) the number
of blood donations screened with an Impacted Product in such country for any
calendar quarter have declined as a result of the introduction of the
Alternative Technology product by at least [...***...] (the “Option 1 Threshold
Decline”) from the number of donations screened with such Impacted Product in
either (x) the quarter immediately proceeding Novartis’ written notice to
Gen-Probe of the Alternative Technology or (y) the corresponding quarter for the
prior calendar year. Upon the effective date of Gen-Probe’s right to sell under
the license, Novartis’s rights under the Agreement with respect to the Impacted
Product shall be modified to be co-exclusive with the right of Gen-Probe and its
Affiliates to promote, market and sell the Impacted Product for use in the Blood
Screening Field.
***Confidential Treatment Requested

5



--------------------------------------------------------------------------------



 



(vi) If Novartis or its Affiliate elects Option 2 with respect to an Alternative
Technology other than [...***...], Novartis or its Affiliate may proceed with
product development or commercialization only if Novartis grants Gen-Probe a
license of the Chiron IP Rights, on reasonable commercial terms similar to those
granted Third Parties, permitting Gen-Probe and is Affiliates to make, have
made, use, sell, and import under Gen-Probe’s brands and trademarks the Impacted
Products. The license to Gen-Probe for an Impacted Product shall be effective on
a country-by-country basis and Impacted Product-by-Impacted Product basis as of
the first date on which (a) Novartis or its Affiliate has commenced sales in
such country of the Alternative Technology product and (b) the number of blood
donations screened with an Impacted Product in such country for any calendar
quarter has declined as a result of the introduction of the Alternative
Technology product by at least [...***...] from the number of donations screened
with such Impacted Product in either (x) the quarter immediately proceeding
Novartis’ written notice to Gen-Probe of the Alternative Technology or (y) the
corresponding quarter for the prior calendar year (the “Option 2 [...***...]
Threshold”); provided that the license shall permit Gen-Probe and is Affiliates
to undertake activities prior to such date that are necessary to enable
Gen-Probe and is Affiliates to sell the Impacted Product as of such date. If
Novartis or its Affiliate elects Option 2 with respect to an Alternative
Technology for [...***...], the license to Gen-Probe shall be effective on a
country-by-country basis and Impacted Product-by-Impacted Product basis as of
the first date on which (a) Novartis or its Affiliate has commenced sales in
such country of the Alternative Technology product and (b) the number of blood
donations screened with an Impacted Product in such country for any calendar
quarter has declined as a result of the introduction of the Alternative
Technology product (the “Option 2 [...***...] Threshold”), and the Option 2
[...***...] Threshold shall not apply. Upon the effective date of Gen- Probe’s
right to sell under a license, Novartis’s rights under this Agreement with
respect to the Impacted Product shall be modified to be co-exclusive with the
right of Gen-Probe and is Affiliates to promote, market and sell the Impacted
Product for use in the Blood Screening Field.
(vii) For purposes of this section 3.2.8(a), “country—by-country” shall mean,
with respect to Germany, the United Kingdom, France, and Italy (the “Major
European Markets”), each country individually and/or the four countries
considered in the aggregate. By way of example, the Option 2 [...***...]
Threshold would be triggered as to France as a result of the requisite
percentage decline in the number of screened blood donations in France and would
also be triggered in France (and the other Major European Markets) as a result
of the requisite percentage decline in the number of screened blood donations in
the Major European Markets considered in the aggregate.
***Confidential Treatment Requested

6



--------------------------------------------------------------------------------



 



     7. Initiation of “Companion Diagnostic” Program. The parties will work
together, on a non-exclusive basis, to research and develop molecular diagnostic
assays that could be used to help identify patients who are likely to
particularly benefit from medicines that Novartis or any of its Affiliates is
developing or marketing. To develop these potential “companion diagnostic”
tests, Novartis may contribute biomarkers discovered through its research
efforts, and Gen-Probe will provide its molecular diagnostics technologies and
assay development expertise. Novartis will also provide at least [...***...] in
aggregate research funding to Gen-Probe in 2009 and 2010 in support of initial
research and development. The parties will establish development agreements on a
case-by-case basis, with the parties expecting to share revenues associated with
any companion diagnostic tests that are successfully commercialized.
     8. Other Provisions.
          a. Board Approval. Each of the undersigned executives represents that
he has full corporate authority to execute this Amendment No. 11 on behalf of
Gen-Probe and Novartis, respectively, subject only to approval by each party’s
Board of Directors. This Amendment No. 11 shall not be effective unless by
January 23, 2009, each party’s Board of Directors has approved Amendment No. 11
and written notice of such approval has been delivered to the other party. If
such written notice of approval is not delivered by each party by January 23,
2009, this Amendment No. 11 shall be null and void. Each party agrees to use its
best efforts to present this Amendment No. 11 to its Board within the time
allowed and agrees to recommend that the Amendment No. 11 be approved.
          b. Public Announcement. Neither party will issue a public announcement
without the prior written consent of the other party, which shall not be
unreasonably withheld. Notwithstanding the foregoing sentence, a party may
disclose the fact and terms of this Amendment No. 11 as required by applicable
laws, rules or regulations, including the rules of any stock exchange on which
such party’s securities are traded; provided that the disclosing party shall use
commercially reasonable efforts to provide reasonable advanced notice to allow
the other party the opportunity to comment as to the nature and extent of such
disclosure and, consistent with its obligations under applicable laws, rules or
regulations, the disclosing party shall reasonably consider such comments..
          c. Restated Agreement. The parties will in good faith negotiate a
Restated Agreement incorporating this Amendment No. 11 and all prior amendments
and supplemental agreements within [...***...] of the Amendment Effective Date.
The parties agree that any dispute concerning the incorporation of this
Amendment No. 11 and all prior amendments and supplemental agreements into the
Restated Agreement shall be subject to Section 13.1, but not Section 13.2 of the
Agreement. Article 13 shall remain in full force and effect as to all other
controversies and claims under the Agreement, this Amendment No. 11, and all
prior amendments and supplemental agreements.
***Confidential Treatment Requested

7



--------------------------------------------------------------------------------



 



     9. No Other Amendment. Except as is expressly set forth in this Amendment
No. 11, all other terms and conditions of the Agreement shall continue in full
force and effect.
     10. Counterparts. This Amendment No. 11 may be executed in counterparts,
each of which shall be an original, and all of which together shall constitute
one and the same instrument.
     IN WITNESS WHEREOF, the parties have caused this Amendment No. 11 to be
executed and the persons signing below warrant that they are duly authorized to
sign for and on behalf of the respective parties, subject to Section 13.a.

                      GEN-PROBE INCORPORATED   NOVARTIS VACCINES & DIAGNOSTICS,
INC.
 
                    By:   /s/ Henry L. Nordhoff
 
Henry L. Nordhoff   By:   /s/ Andrin Oswald, M.D.
 
Andrin Oswald, M.D.
 
  Its:   Chief Executive Officer       Its:   Chief Executive Officer
 
  Date:   January 15, 2009       Date:   January 22, 2009

8



--------------------------------------------------------------------------------



 



Attachment A

Percentages for Use in Calculating
Applicable Purchase Price Pursuant to Section 1.2.1

      Calendar Year   Applicable Percentage 2009   44% 2010   46% 2011   46%
2012   47% 2013   47% 2014   48% 2015 and all subsequent years
during the Blood Screening Term   50%

9



--------------------------------------------------------------------------------



 



Attachment B
Terms and Conditions for the Development
of the Panther Instrument for the Blood Screening Field
     Gen-Probe has commenced development of the Panther Instrument for clinical
diagnostic use. The “Panther Instrument” shall mean an integrated,
fully-automated low to mid volume molecular diagnostic instrument system
designed to be able to process the Blood Screening Assays, currently anticipated
to have the following features: anticipated throughput of [...***...] tests in
[...***...]; continuous access to samples and reagents; and an estimated
transfer price from the manufacturer of approximately [...***...].
     The instrument system and the instrument development plan for the Panther
Instrument will need to be modified to permit use of the instrument system in
the Blood Screening Field.
     Gen-Probe will not be required to commence development of the blood
screening version of the Panther Instrument System prior to [...***...], but
will use commercially reasonable efforts to commence development promptly
following the execution of a Panther Addendum. The parties will use their best
efforts to negotiate in good faith and execute a Panther Addendum within
[...***...] following the execution of this Amendment No. 11. When executed, the
Panther Addendum will obligate Novartis to pay Gen-Probe up to a maximum of
[...***...] toward reimbursement of the costs of modification of the Panther
Instrument for use in the Blood Screening Field (in accordance with the
methodology previously agreed between the parties for development costs for
Future Blood Screening Assays.) Until Novartis has paid Gen-Probe [...***...],
Novartis will be solely responsible for the costs incurred for development of
the Panther Instrument as a Blood Screening Instrument. Once Novartis has paid
Gen-Probe [...***...], Gen-Probe will be solely responsible for the costs
incurred for further development of the Panther Instrument as a Blood Screening
Instrument. “Development” of the instrument will be deemed complete upon
completion of R&D validation and verification of the instrument and the
manufacturer’s release of the instrument design for manufacturing. Following
completion of development, the parties will share the cost of clinical trials
for the Panther Instrument and for Blood Screenings Assays on the Panther
Instrument. Following completion of development, the parties will also share the
cost of any agreed continuing improvement programs for the Panther Instrument.
Prior to the date of this Agreement, Gen-Probe has expended significant effort
and resources in the development of the Panther Instruments for use in the
Clinical Diagnostic Field. The [...***...] cap on Novartis’s obligation for
Panther Instrument development costs applies to the instrument specifications as
of the date of Amendment No. 11, with such minimal additional development work
as is required to modify the existing specifications for use in the Blood
Screening Field. The cap does not apply if and to the extent the parties agree
to additional modifications of the Panther Instrument specifications.
***Confidential Treatment Requested

10



--------------------------------------------------------------------------------



 



     The Panther Addendum will include, generally, provisions for management of
product development comparable to those included in other new product
development addendum previously agreed between the parties for Future Blood
Screening Assays. The Addendum will specify the requirements for the Panther
Instrument and will require delivered instruments to meet all agreed
specifications. Other than as expressly set forth herein, the parties’ rights
and obligations with respect to the Panther Instrument shall be established
solely by the Panther Addendum.
     After Novartis has received revenue equal to the Transfer Price paid to
Gen-Probe for any Panther Instrument, Novartis shall pay to Gen-Probe an amount
equal to fifty percent (50%) of all revenue attributable to any sale, lease
and/or placement of such Panther Instrument with an independent customer by
Novartis and its Affiliates in the Territory (notwithstanding any provision to
the contrary in section 3.3.6 of the Agreement). Novartis shall be entitled to
retain all revenue received by Novartis and its Affiliates in consideration for
the maintenance and servicing of the Panther Blood Screening Instruments, not to
exceed commercially reasonable amounts consistent with standard industry
practice in the diagnostic and/or blood screening markets.
     Novartis shall pay an additional Technology Access Fee to Gen-Probe in the
amount of [...***...] upon the earlier to occur of (1) FDA approval of the
Panther Instrument for use in the Blood Screening Field in the United States,
(ii) authorization to “CE Mark” the Panther Instrument for use in the Blood
Screening Field in the European Economic Area, or (iii) the authorized first
commercial sale of the Panther Instrument for use in the Blood Screening Field.
***Confidential Treatment Requested

11



--------------------------------------------------------------------------------



 



Attachment C

Conditions For Gen-Probe’s Agreement
To Contribute To HIV Patent Payments
[...***...]
***Confidential Treatment Requested

12



--------------------------------------------------------------------------------



 



[...***...]
***Confidential Treatment Requested

13